Citation Nr: 0533446	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a liver disorder, claimed as secondary to hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to November 
1987.  

The issue of entitlement to service connection for a liver 
disorder was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of May 1999.  The veteran 
did not appeal the decision within one year of notification 
thereof in May 1999, and the decision became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.302 
(2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2003 
rating decision, by the Huntington, West Virginia, Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim.  The veteran perfected a timely appeal to that 
decision.  

On March 24, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript this hearing is of record.  In 
April 2005, the veteran's representative submitted additional 
evidence directly to the Board, and waived the right to 
initial review by the RO.  See 38 C.F.R. § 20.1304 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran essentially contends that his currently diagnosed 
nonalcoholic steatohepatitis is directly related to his 
service-connected reactive hypoglycemia.  

In this regard, the Board notes that while the claims folder 
reflects that the veteran has been diagnosed with 
nonalcoholic steatohepatitis, the record contains evidence 
concerning the etiology of this disorder.  

On the occasion of a VA examination in April 2003, it was 
noted that the veteran was found to have elevated liver 
function tests (LFT) in 1995.  He had a liver biopsy, which 
showed a fatty liver.  Subsequently, he was given a diagnosis 
of nonalcoholic steatohepatitis (NASH).  In 2001, he was 
referred to National Institute of Health (NIH) for treatment 
of NASH protocol.  His LFTs improved.  The veteran indicated 
that he was not a heavy drinker, except while he was on 
active duty in Korea.  The veteran also indicated that he 
believed that his current liver condition of NASH is related 
to his reactive hypoglycemia in service.  Following an 
evaluation, the examiner confirmed a diagnosis of 
nonalcoholic steatohepatitis.  The examiner stated that there 
was no relationship between reactive hypoglycemia and 
impaired glucose tolerance; he added that, nowadays, reactive 
hypoglycemia is considered a nondiagnosis and is not 
pathogenic of anything.  The examiner concluded that reactive 
hypoglycemia is not likely to be related to NASH.  Reactive 
hypoglycemia is not considered to be pathogenic of other 
diseases.  

In March 2005, the veteran's representative submitted a 
medical statement from Dr. Glen Lutchman, who is a clinical 
fellow at the National Institute of Health.  Dr. Lutchman 
noted that the veteran is a patient of the liver diseases 
branch at NIH, and he has participated in a protocol 
evaluating the effect of an insulin sensitizing agent for the 
treatment of nonalcoholic steatohepatitis.  Dr. Lutchman 
stated "there is a clear epidemiologic relationship between 
steatohepatitis and insulin sensitivity, which was the 
rationale for using an insulin sensitizing agent."  

The Board is under an obligation to base its decision on the 
evidence of record.  It is possible that different examiners 
have used different terms to describe the same, but that is 
not clear.  Consequently, the Board must obtain another 
medical opinion to resolve the use of terminology.  The 
Veterans Claims Assistance Act of 2000 (VCAA) specifically 
provides that VA's statutory duty to assist the veteran with 
his claims includes, when necessary to decide his case, 
providing a medical examination or obtaining a clarifying 
medical opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2005).  See, too, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
believes that the medical evidence in this case poses a 
complex medical question and believes that the opinion of a 
physician knowledgeable in endocrinology would be beneficial, 
particularly in view of the opinions that are currently of 
record.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:


The RO should arrange for a VA physician 
knowledgeable in endocrinology to review 
the medical evidence of record and 
provide an answer to the following 
questions: (1) what is the most accurate 
diagnosis for the inservice 
manifestations? (2) What does the term 
insulin sensitivity mean or encompass? 
And, (3) is there any relationship 
between insulin sensitivity and 
hypoglycemia?  The physician should opine 
whether it is as likely as not (more than 
a 50 percent probability) that the 
veteran's currently diagnosed NASH is in 
any way related to the service-connected 
reactive hypoglycemia.  Particular 
reference is to be made to the statements 
from the VA examiner in April 2003 and 
Dr. Lutchman in March 2005.  The complete 
rationale for any opinion expressed 
should be provided.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

